Title: To Thomas Jefferson from Jacob Wagner, 5 September 1805
From: Wagner, Jacob
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Department of State 5 Septr. 1805
                  
                  In transmitting to you the enclosed letters from Messrs. Bowdoin, Bourne, Maury and Crowninshield, I take occasion to mention that the dispatches respecting the peace with Tripoli, said to have been brought by the Belleisle and put into the post office at Salem, have not reached this city, though two if not three posts have arrived which might have contained them; nor had Mr. Madison received them on the 2d. Septr. I had a letter from him of that date in which he mentions his hope that Mrs. M. is considerably advanced to a cure, but that it was found unavoidable, in order to complete it, to resort to an expedient two days before, which retards the event a little. The list of cases of yellow fever at Philadelphia amounted on the 1st. Septr. to 50.
                  The latest news from the Mediterranean might have been brought by the Eliza arrived at Charleston on the 23 ult. in 30 days from Gibralter & 35 from Malaga; viz. from the latter to the 20 July & the former to the 25th. She however brings no other account of the transactions with Tripoli, than that she spoke a Portuguese 74 on the 21 July, by which he was informed, that the Tripolitans had made peace with us. On the same day Lord Nelson’s fleet were at anchor at Gibraltar, having arrived two days before, without any account of the French & Spanish fleets.
                  With perfect respect, I have the honor to remain, Sir, Your most obed. Servt.
                  
                     Jacob Wagner 
                     
                  
               